OR%lNAL

In the United States Court of Federal Claims
No. l6-1302C F|LED

Filed October 17, 2016

 

NOT FOR PUBLICATION UCT 1 7 2016
l U.s. couat or=
MILLIE HOWARD, ) FEDEF{AL CLA!N|S
)
Plaintiff, )
) Pro Se; Rule 12(h)(3), Subject-Matter
v. ) Jurisdiction.
)
TI-IE UNITED STATES, )
)
Defendant. )
)

 

Millie Howard, NeW Richmond, OH, plaintiff pro se.

MEMORANDUM OPINION AND ORDER
GRIGGSBY, Judge

I. INTRODUCTION

Plaintiffpro se, Millie Howard, brought this action challenging the decision of the United
States District Court for the Southem District of Ohio to dismiss her claim for retirement benefits
under the Railroad Retirement Act, 45 U.S.C. § 231, et seq. See generally Compl. For the reasons
set forth below, the Court DISMISSES plaintiff s claim for lacl< of subject-matter jurisdiction,
pursuant to Rule l2(h)(3) of the Rules of the United States Court of Federal Claims (“RCFC”).

II. FACTUAL AND PROCEDURAL BACKGROUND]
A. Factual And Procedural Background

Plaintiffpr'o se, Millie Howard, commenced this action on October 6, 2016, challenging the

decision of the United States District Court for the Southern District of Ohio to dismiss her claim

 

l The facts recited in this Memorandum Opinion and Order are taken from plaintiffs complaint (“Compl.”);
plaintiff’s complaint before the United States District Coul't for the Southel'n District of Ohio (“Complaint,
Howard v. Unitea' States R.R. Refire)r?ent Board, No. 15-679 (S.D. Ohio Oct. 19, 2015)”); and the Opinion
and Order issued by the United States District Court for the Southern District of Ohio, dated September 15,
2016 (“Opinion and Order, Howard v. Unilea' States R.R. Retirenrent Boam', No. l5-679 (S.D. Ohio Sept. lS,
2016)”).

for retirement benefits under the Railroad Retirement Act. See generally Compl. In the complaint,
plaintiff alleges that she is entitled to receive a Widow annuity under the Railroad Retirement Act,
due to her deceased husband’s employment With the Norfolk Southern Railroad. Id. at l. Plaintiff
further alleges that the United States Railroad Retirement Board (“USRRB”) improperly denied her
claim for these benefits and that she Was “fraudulently transferred to the Social Security

Administration.” ld.

Prior to commencing this action, plaintiff filed litigation in the United States District Court
for the Southern District of Ohio challenging the USRRB’s decision to deny her benefits
Complaint, Howard v. United States R.R. Relz`remenr Boara', No, 15-679 (S.D. Ohio Oct. 19, 2015).
The district court dismissed plaintiffs claim on September 15, 2016. Opinion and Order, Hon)ard
v. United Srates R.R. Retiremenf Boam', No. 15-679 (S.D. Ohio Sept. 15, 2016). ln addition, the

district court denied plaintiff s motion to transfer the case to this Court on September 15, 2016. ]d.

ln this litigation, plaintiff seeks a review of the district court’s decisions to dismiss her claim
and to deny her motion to transfer. Compl. at 2. Plaintiff also requests that the Court appoint a
special prosecutor “to examine the merits, the record, documentary evidence, and applicable

statutory law and render a decision.” Ia’.
III. STANDARDS OF REVIEW
A. Pr'o Se Litigants

Plaintiff is proceeding in this matter pro se, Without the benefit of counsel And so, the
Court applies the pleadings requirements leniently. Berz`ont v. GTE Labs., Inc., 535 F. App’x 919,
925~26 n.2 (Fed. Cir. 2013) (citing McZeal v. Sprz`nl Nexrel Corp., 501 F.3d 1354, 1356 (Fed. Cir.
2007)). When determining Whether a complaint filed by a pro se plaintiff is sufficient to survive a
motion to dismiss, this Court affords more leeway under the rules to pro se plaintiffs than plaintiffs
Who are represented by counsel. See Haines v. Keme)', 404 U.S. 519, 520 (1972) (holding that pro
se complaints, “however inartfully pleaded,” are held to “less stringent standards than formal
pleadings drafted by lawyers”); Matthews v. Um`ted States, 750 F.3d 1320, 1322 (Fed. Cir. 2014).
But, there “is no duty on the part of the trial court to create a claim Which [the plaintiff| has not
spelled out in his pleadings.” Lengen v. Um`fed Srares, lOO Fed. Cl. 317, 328 (2011) (bracl93 Fed. Cl. 163,
l65 (2010) (citing Taylor v. United Sfates, 303 F.3d 1357, 1359 (Fed. Cir. 2002)). And so, the
Court may excuse ambiguities, but not defects, in the complaint Coll)ert v. United Slates, No.
2014-5029, 20l5 WL 2343578, at *l (Fed. Cir. May 18, 2015); see also Demes v. UnitedSml'es, 52
Fed. Cl. 365, 368 (2002) (“[T]he leniency afforded pro se litigants with respect to mere formalities

does not relieve them of jurisdictional requirements.”)
B. The Tucker Act And RCFC 12(h)(3)

The United States Court of Federal Claims is a court of limited jurisdiction and “possess[esj
only that power authorized by Constitution and statute . . .” Koklcorzen v. Guarclian Life lns. Co. of
Am., 511 U.S. 375, 377 (1994). The Tucker Act grants the Court jurisdiction over:

[A]ny claim against the United States founded either upon the Constitution, or any
Act of Congress or any regulation of an executive department, or upon any express
or implied contract vvith the United States, or for liquidated or unliquidated damages
in cases not sounding in tort.

28 U.S.C. § l49l(a)(l). The Tucker Act, however, is a “jurisdictional statute; it does not create any
substantive right enforceable against the United States for money damages . . . . [T]he Act merely
confers jurisdiction upon [the United States Court of Federal Clainis] whenever the substantive right
exists.” United Sral.‘es v. Tesrarz, 424 U.S. 392, 398 (1976). And so, to pursue a substantive right
against the United States under the Tucl402 F.3d 1167, 1173 (Fed. Cir.
2005)); Norman v. United States, 429 F.3d 1081, 1095 (Fed. Cir. 2005). “[A} statute or regulation
is money-mandating for jurisdictional purposes if it ‘can fairly be interpreted as mandating
compensation for damages sustained as a result of the breach of the duties [it] impose[s].”’ Fisher,

402 F.3d at 1173 (quoring United states v. Machezl, 463 u.s. 206, 217 (1933)).

Specifically relevant to this matter, it is well established that the Court “does not have
jurisdiction to review the decisions of district courts or the clerks of district courts relating to

proceedings before those courts.” Joshua v. United Sl'ales, l7 F.3d 378, 380 (Fed. Cir. 1994)); see

also Jones v. United States, No. 15-1044J 2016 WL 447144, *l (Fed. Cl. Feb. 4, 2016). And so, the
Court must dismiss a claim seeking to review the decisions of district courts for lack of subject-

matter jurisdiction ld.

lt is also well established that “‘subject-matter jurisdiction, because it involves a couit’s
power to hear a case, can never be forfeited or waived.”’ Arl)a'ugh v. Y & H Corp., 546 U.S. 500,
514 (2()06) (citations omitted). “[F]ederal courts have an independent obligation to ensure that they
do not exceed the scope of their jurisdiction, and therefore they must raise and decide jurisdictional
questions that the parties either overlook or elect not to press.” Henderson ex rel Hemlersnn v.
Shlnseki, 562 U.S. 428, 434 (2011) (citations omitted). “[A] court has a duty to inquire into its
jurisdiction to hear and decide a case.” Special Devlces, lnc., v. OEA lnc., 269 F.3d 1340, 1342
(Fed, Cir. 2001) (citations omitted).

ln addition, “[a] court may and should raise the question of its jurisdiction sua sponte at any
time it appears in doubt.” Arez.‘ic Comer, lnc. v. United States, 845 F.2d 999, 1000 (Fed. Cir. 198 8)
(citation omitted). To that end, the Court may not allow any matter to proceed that alleges a basis
for jurisdiction “‘so attenuated and unsubstantial as to be absolutely devoid of merit.”’ Kroll v.
Finnerty, 242 F.3d 1359, 1362 (Fed. Cir. 2001) (quoting Hagans v. Lavine, 415 U.S. 528, 536-37
(1974)). And so, should the Court determine at any stage during litigation that it lacks subject~
matter jurisdiction, the Court must dismiss the action. RCFC 12(h)(3).

IV. DISCUSSION

A. The Court Does Not Possess
Jurisdiction To Consider Plaintiff’s Claim

When read in the light most favorable to plaintiff, the complaint demonstrates that the Court
does not possess subject~matter jurisdiction to entertain plaintiffs claim. RCFC 12(h)(3). 1n the
complaint, plaintiff requests that the Court review the decision of the United States District Court
for the Southern District of Ohio to dismiss her claim for railroad retirement benefits See generally
Compl. Plaintiff also requests that the Court review the district court’s decision to deny her motion

to transfer that claim to this Court. ld. at 1-2.

'l`he United States Court of Appeals for the Federal Circuit has held that the United States
Court of Federal Claims does not possess jurisdiction to review the decisions of district courts

relating to proceedings before those courts. Joshua, 17 F.3d at 380. Because plaintiff

 

acknowledges in her complaint that this is precisely the relief that she seeks here, the Court does not
possess subject-matter jurisdiction to consider plaintiffs claim. And so, the Court must dismiss the

complaint for lack of subject-matter jurisdictionl RCFC l2(h)(3).
V. CONCLUSION

ln sum, when read in the light most favorable to plaintiff, the complaint in this matter
demonstrates that the Court does not possess subject-matter jurisdiction to entertain plaintiff s

claim. And so, the Court DISMISSES the complaint pursuant to RCFC l2(h)(3).

The Clerk’s Offlce is directed to ENTER final judgment in favor of the government,
DISMlSSING the complaint

No Costs.
IT IS SO ORDERED.

q aG%QLt§:i( 25
D KAY le€WBY

Judge